Citation Nr: 1819155	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 60 percent for bronchial asthma prior to April 12, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, in an August 2008 rating decision, the Veteran was granted service connection for bronchial asthma at an initial rating of 60 percent, effective October 30, 2007.  

In December 2009, the Veteran filed a claim for an increased rating in excess of 60 percent and a TDIU.  The claims were denied in the March 2010 rating decision.  The Veteran filed a notice of disagreement and perfected his appeal in November 2011.

Subsequently, in an October 2016 rating decision, the Veteran was granted a disability rating of 100 percent for bronchial asthma, effective April 12, 2016.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit, prior to April 12, 2016, has not yet been awarded, the claim is still in controversy and on appeal.  The 60 percent rating, prior to April 12, 2012, is not a full grant of benefits sought, and the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in May 2017, but failed to report to the hearing.  Thereafter, during a May 2017 phone call (documented by a contemporaneous VA Form 21-0820, Report of General Information), he stated that he did not appear for the hearing because he was sick and that he wanted the Board to make a decision on the evidence of record.  Therefore, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).

Subsequently, in a June 2017 decision, the Board remanded the case for further development.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  Prior to April 12, 2016, the Veteran's service-connected bronchial asthma pulmonary function tests (PFTs) do not reflect an FEV-1 (Forced Expiratory Volume in one second) less than 40 percent of predicted value, or FEV-1/FVC (Forced Vital Capacity) less than 40 percent, nor does the disability manifest in the use of a daily systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

2.  Prior to April 12, 2016, the Veteran's service-connected bronchial asthma did not preclude him from obtaining or maintaining substantially gainful employment of a sedentary nature.

3.  From April 12, 2016, forward, the Veteran is in receipt of a 100 percent schedular rating for bronchial asthma, his only adjudicated service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to April 12, 2016, the criteria for a disability rating in excess of 60 percent for bronchial asthma are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.3, 4.21, 4.97, Diagnostic Code (DC) 6602 (2017).

2.  Prior to April 12, 2016, the criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).

3.  The claim for a TDIU from April 12, 2016, forward, is dismissed as moot.  38 U.S.C. § 7105 (2012); Bradley v. Peake, 22 Vet. App. 280 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's remand the RO in July 2017 correspondence sent the Veteran a letter asking him to submit and/or specify evidence to support his appeal.  It was also noted that the previously submitted authorizations in March and April 2009 were no longer valid as they were only good for one year.  The RO again provided authorizations to the Veteran, but the Veteran did not respond or provide any additional medical evidence.  The Board finds that VA met its duty to assist in obtaining the identified records. 

Moreover, the RO's attempts to secure the Veteran's records from the Social Security Administration were unsuccessful as the agency indicated that the records were no longer available.  Given such response, the Board finds that any additional attempts to secure the previously identified records and the SSA records would be futile.  

No other issues with the duty to notify or duty to assist have been raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  


Increased Rating for Bronchial Asthma, Prior to April 12, 2016

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability, therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, if a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted, the bronchial asthma is currently rated as 60 percent disabling, effective October 30, 2007, and 100 percent disabling, effective April 12, 2016 under DC 6602 of the Rating Schedule.  See 38 C.F.R. § 4.97, DC 6602.  Given the 100 percent schedular rating, the Board's discussion below is limited to the period prior to April 12, 2016. 

The Veteran seeks a disability rating in excess of 60 percent for his service-connected bronchial asthma prior to April 12, 2016.

Under DC 6602, a 100 percent rating is assigned when PFTs show an FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent, or when asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 
A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or when there is at least monthly visits to a physician for required care of exacerbations, or when intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are prescribed. 

Turning now to the relevant evidence, in a July 2008 private examination, the Veteran complained of shortness of breath and wheezing.  His prescribed medications were Theophylline; once a day, and an Albuterol inhaler; 2 puffs, 4 times a day.  The Veteran further reported that he had asthma exacerbations at least twice a month, but denied any history of hospitalization, use of oxygen, or nebulizer treatments at home.  The Veteran also reported a history of smoking cigars.  The assessment was bronchial asthma, with evidence of severe ventilator obstruction defect.  The examiner noted there was a significant response to the bronchodilator, suggesting reversibility of the obstruction.  Lung volumes and diffusing capacity were within normal limits.  PFT results indicated a FEV-1 of 45 percent predicted and a FEV1/FVC of 79 percent predicted.

VA received the Veteran's increased rating claim on March 10, 2009.

In May 2009 the Veteran was afforded a VA-contracted examination, the Veteran reported shortness of breath with exertion and wheezing with moderate exertion.  The Veteran's prescribed medications were Theophylline; twice a day, and an Albuterol inhaler; 2 puffs, 4 times a day, although the examiner noted the Veteran currently used it 3 times daily.  The examiner also noted the Veteran used Prednisone two months prior, but there was no stated dosage or frequency.  A diagnosis of asthma was confirmed and a diagnosis of chronic obstructive pulmonary disease (COPD) was added.  PFT results indicated a FEV-1 of 44 percent predicted and a FEV1/FVC of 62 percent predicted.  

Thereafter, the Veteran was afforded an additional VA examination in January 2010.  The Veteran reported that his symptoms had worsened slightly with daily wheezing and shortness of breath.  He indicated that he took Theophylline; twice a day, and his Albuterol inhaler up to 4 times a day, as needed.  There was no history of hospitalizations.  Testing indicated a severe obstructive lung defect and mild restrictive lung defect.  There was a mild decrease in diffusion capacity and a significant response to the bronchodilator was noted.  PFT results indicated a FEV-1 of 41 percent predicted and a FEV1/FVC of 42 percent predicted.  

According to a March 2016 treatment notes, the Veteran reported that his asthma had improved in the prior year and that he rarely used his rescue inhaler.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's asthma disability does not warrant a rating in excess of 60 percent prior to April 12, 2016.  The criteria for the next-higher rating of 100 percent has not been met because the PFT results obtained in July 2008, May 2009, and January 2010 show that FEV-1 was no worse than 41 percent predicted, and that FEV-1/FVC was no worse 42 percent predicted.  Furthermore, although the May 2009 VA-contracted examination indicates the Veteran was prescribed Prednisone, the examiner did not indicate the dosage or frequency of use.  More importantly, there is no evidence showing that his disability required daily use of systemic high dose corticosteroids or immuno-suppressive medications.

Accordingly, the Board finds there is no basis to support a disability rating in excess of 60 percent for the Veteran's service-connected bronchial asthma disability for the rating period prior to April 12, 2016.  Additional staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU Analysis

According to the April 2009 VA Form 21-8940 TDIU application, the Veteran asserted he is unemployed due to his service-connected asthma and non-service connected hypertension.  See April 2009 TDIU application.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Other factors to be considered in determining whether a Veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

The ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Here, as noted, the Veteran's service-connected disability consists of bronchial asthma (60 percent from October 30, 2007, and 100 percent from April 12, 2016).  

Thus, for the rating period prior to April 12, 2016, he did not meet the schedular criteria for a TDIU.  The question that remains, however, is whether the Veteran's service-connected bronchial asthma precluded him from obtaining or engaging in substantially gainful employment prior to April 12, 2016.  The central inquiry is, "whether the Veteran's service-connected disability alone is sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VA received the Veteran's claim for a TDIU on March 10, 2009.

The evidence shows that the Veteran's military occupational specialty (MOS) while in service was a craftsman.  According to his April 2009 TDIU application, the Veteran has a high school education and one year of college.  After discharge, the Veteran worked as tour bus driver for Lakefront Lines from 2003 to 2008 and stopped working full time in October 2008 due to his service-connected asthma and non-service connected hypertension.  

In support of his claim, the Veteran submitted an April 2009 buddy statement from the Operation Manager of Lakefront Lines, who stated the Veteran resigned in October 2008 due to health reasons.  Conversely, in August 2009, Lakefront Lines submitted a VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability, indicating that it was unaware that the Veteran had any disabilities and that they believed that he quit due to driver's license problems.
In the May 2009 VA-contracted examination, the examiner noted the Veteran's daily activities were limited by his bronchial asthma.

In the January 2010 VA examination, the Veteran reported working as a tour bus driver for many years and that he could no longer tolerate the job due to shortness of breath while working, particularly while loading and unloading luggage from the bus.  The examiner determined that the Veteran was unlikely to be able to tolerate any work that required physical labor, as even a light degree of labor could worsen his shortness of breath.  However, the examiner concluded the Veteran was able to tolerate sedentary employment, although the Veteran reported that he did not have any skilled training for sedentary type jobs.

In June 2010, the Veteran was afforded Vocational Rehabilitation and Employment (VR&E) services.  According to a December 2010 Counseling Record - Narrative Report, the Veteran reported that he left his employment as a tour bus driver as he was unable to load his bus due to asthma.  The report indicated that, due to the Veteran's service-connected bronchial asthma, he was unable to walk for distances greater than 1/2 mile, climb, lift more than 50 pounds from the ground to his waist and work in extreme temperatures, dust, moisture, and fumes in the air, and had difficulties with stamina and fast paced physical activities.  The counselor noted that the Veteran had a high school diploma, completed vocational training, and some college level courses.  The counselor further noted that the Veteran was precluded from working in positions, such as truck driving or any other position that required physical labor outside of his limitations, but did not indicate the Veteran was precluded from sedentary type jobs.  The Veteran began training and educational services for employment.  

According to August 2010 VA primary care treatment notes, the Veteran reported that his breathing was stable and that he felt really well since retirement, was no longer working on the tour bus, and was just enjoying life.  

According to a March 2016 primary care treatment notes, the Veteran reported that his asthma and breathing had improved in the past year, that he lost ten pounds, changed his diet, and that he rarely used his inhaler.  He further reported that he was enjoying his retirement and travelling on his motorcycle 

Based on the evidence of record, both lay and medical, the Board concludes that, for the rating period on appeal prior to April 12, 2016, a TDIU is not warranted.  Although the evidence establishes that the Veteran's service-connected bronchial asthma limits his ability to work in a physically demanding job, the evidence does not establish that his asthma precluded him from working a sedentary-type job.  

In this regard, the record reflects that the Veteran has a high school education with some vocational training and college, and the majority of the Veteran's work history was as a truck or bus driver.  Although the January 2010 VA examiner found that the Veteran was unable to tolerate physical labor, he specifically found that the Veteran was not precluded from sedentary type work.  Similarly, the VR&E counselor found that the Veteran had physical labor limitations, but did not find that he was precluded from sedentary work and provided resources and training to the Veteran in finding employment until the Veteran discontinued services in 2016.  Moreover, the March 2016 treatment notes reflect that the Veteran's bronchial asthma had improved to the point that he was rarely using his inhaler, was traveling on his motorcycle, and enjoying retirement.  Given this evidence, the Board finds that the Veteran's service-connected asthma did not preclude him from all forms of substantially gainful employment, and thus entitlement to a TDIU, prior to April 12, 2016, is not warranted.  

As a preponderance of the evidence is against the assignment of a TDIU, prior to April 12, 2016, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Turning now to the period from April 12, 2016, the Veteran is in receipt of a 100 percent schedular disability rating for his service-connected asthma.  The assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Specifically, special monthly compensation (SMC) may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114 (s)).

In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent rating where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

In the instant case, the Veteran is assigned a 100 percent disability rating for his service-connected asthma from April 2016, and service connection is not in effect for any other disability.  Given that the Veteran is service connected only for asthma, a TDIU cannot contribute to the Veteran's eligibility for SMC at the (s) level.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected asthma rendering him unemployable from April 2016, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14 (2017).  For these reasons, the Board finds the claim of entitlement to a TDIU must be dismissed as moot from April 12, 2016, forward.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.   See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Prior to April 12, 2016, a rating in excess of 60 percent for service-connected bronchial asthma is denied.

For the rating period on appeal prior to April 12, 2016, a TDIU is denied.   

The claim for a TDIU from April 12, 2016, forward, is dismissed as moot.



____________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


